Citation Nr: 1454834	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-18 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to the service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from September 1972 to September 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2010 by a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  Following the hearing, the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the AOJ.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed erectile dysfunction as a result of his service-connected hypertension, to include as due medication used for treatment of hypertension.  

On VA examination in January 2010, the examiner noted a diagnosis of erectile dysfunction in October 2009.  The examiner reported erectile dysfunction as a hypertensive related disease, noting that the Veteran was taking medication for hypertension.  It was further noted that the Veteran had a low testosterone level.  The examiner indicated that the most likely etiology of the Veteran's erectile dysfunction was medication.  

However, in an addendum report dated in August 2010, the same examiner opined that the Veteran's erectile dysfunction was less likely as than not caused by or a result of hypertension.  The examiner, who had previously noted hypogonadism, stated that said low testosterone levels could play a significant role in the patho-physiology of erectile dysfunction, as a threshold level of testosterone may be necessary for normal erectile function.  Accordingly, the examiner concluded that the Veteran's hypogonadism, rather than hypertension, was the most likely etiology for the Veteran's erectile dysfunction.  The examiner did not address the prior statement wherein he related erectile dysfunction to medication.  

Secondary service connection can be established by evidence demonstrating the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The Board finds that an addendum to the VA examiner's opinion report is needed regarding whether the Veteran's erectile dysfunction has been aggravated by his service-connected hypertension, to include consideration of whether hypertension medication may have caused or aggravated the claimed condition.  On remand, relevant ongoing medical records should also be obtained, to include any VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dated after May 2012.

2.  Return the claims file to the VA examiner who conducted the January 2010 VA examination and August 2010 addendum opinion reports, if available, to obtain an addendum opinion.  If the original examiner is not available, forward the claims file to an appropriate examiner to obtain the requested opinion.  If a new examination is deemed necessary, one should be scheduled.  

Following review of the claims file, the examiner should provide an addendum opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected hypertension, to include any medication taken for the treatment of hypertension, permanently worsen his erectile dysfunction beyond normal progress (versus temporary exacerbation).  If erectile dysfunction is permanently worsened beyond normal progression (aggravated) by the service-connected hypertension, then the examiner should attempt quantify the degree of such aggravation beyond the baseline level of erectile dysfunction, if possible.  The examiner should provide a rationale for the opinion expressed.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



